DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 2, 3, 7, 9, 10, 14, 16, 17 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng et al. (hereinafter “Cheng”), US Pub. No. 2013/0129162, in view of Kim et al. (hereinafter “Kim”), US Pub. No. 2012/0046077.
Regarding claim 2, Cheng teaches an electronic device (fig. 8) comprising: a display (fig. 8, display 120); a first area and a second area related to the display (fig. 8, first area including “cancel” and “continue” buttons, second area including swiping area); circuitry configured to detect user interaction with the second area, wherein the second area includes a plurality of input receiving objects each configured to receive an individual touch event from the user to perform a different respective function to perform control on an object or information displayed on the display (fig. 4, controller 54, interface 58; fig. 8, finger swipes over input objects in order to unlock display); and execute a display state change of the display, including the first area and the second area, when the detected user interaction with the second sensing area corresponds to predetermined touch operations that are performed over at least one of 
Cheng fails to explicitly teach wherein the predetermined touch operations are tap operations.
However, in the same field of endeavor, Kim teaches a mobile terminal including a main display portion and peripheral portion with icons that can initiate applications and/or features via touch or tap (fig. 2A, 4, 5, and 7-13).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to modify Cheng to include the feature of Kim. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Regarding claim 3, Kim teaches wherein the predetermined touch operations are a plurality of a same tap operation (fig. 2A).
Regarding claim 7, Kim teaches wherein the tap operations are three tap operations (figs. 2A, 4, menu icons located at bottom).
Regarding claim 9, it is a method of claim 2 and is rejected on the same grounds presented above.
Regarding claim 10, it has similar limitations to those of claim 3 and is rejected on the same grounds.
Regarding claim 14, it has similar limitations to those of claim 7 and is rejected on the same grounds.

Regarding claim 17, it has similar limitations to those of claim 3 and is rejected on the same grounds.
Regarding claim 21, it has similar limitations to those of claim 7 and is rejected on the same grounds.
Allowable Subject Matter
Claims 5, 8, 12, 15, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests wherein the tap operations are three sequential tap operations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622